SHORTESS, Judge,
concurring.
While I disagree with the conclusion that both Spaulding Sr. and Jr. are at least somewhat unsuited to have custody of Paul, I agree with the result. My examination of this record convinces me that both the grandfather and father love this boy and would take good care of him.
The legal issue is whether the trial court was in error in finding the father unfit. In my opinion, it was. No facts are articulated in its reasons for judgment which show unfitness. The record I have examined reveals none. Without a factual basis for finding the father unfit, the decision leaving custody with the grandfather was wrong. Fulco v. Fulco, 254 So.2d 603 (1971); Anderson v. Anderson, 469 So.2d 44 (La.App. 1st Cir.1985).
I respectfully concur.